Citation Nr: 1124799	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  09-17 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for cervicalgia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from December 2003 to March 2005.

The appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which continued a 10 percent disability rating for cervicalgia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), are applicable to this appeal.  The RO notified the Veteran of the information and evidence needed to substantiate his claim for an increased rating for cervicalgia in correspondence dated in May 2007.  The notice included information about how VA determines the disability rating and effective dated when a disability is found to be connected to service.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran contends that he is entitled to an increased rating for his service-connected cervicalgia, currently rated 10 percent disabling.

The severity of a service-connected disability is ascertained, for VA rating purposes, by the application of rating criteria set forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (Schedule).  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2010).

A February 2007 VA MRI report found moderate central and right paracentral disc herniation at C6-C7, a moderate size left paracentral disc herniation at C5-C6, no obvious degenerative disc or facet joint disease, and no significant narrowing of the neuroforamina.  

In a March 2007 VA neurosurgical note, the Veteran complained of a two year history of neck pain.  He also complained of tingling bilaterally in his fingertips and right shoulder pain that goes to his elbow.  Upon physical examination, motor strength was 5/5 bilaterally, sensation was intact to gross touch, and reflexes were +1 bilaterally.  The examiner referred to the MRI report, and noted examination was essentially normal. 

In an April 2007 VA follow-up, the Veteran complained of neck pain with radiation into his arms.  It was noted he was evaluated by neurosurgery with recommendation for cervical fusion.  Upon examination, the examiner noted nuchal rigidity.  Neurological examination was normal for the cranial nerves.  The diagnosis was cervical pain with radiculopathy.  

During a March 2008 VA examination, the Veteran complained of constant pain in his neck and flare-ups during which the pain increases.  He stated he has sharp shooting pains in his neck that radiate into his arms.  He reported numbness and tingling in his right arm and hand at times.  The diagnosis was herniated disc of the cervical spine with radiculopathy. 

In a December 2009 VA progress note, the Veteran reported numbness in his arms and hands, worse at night.  The examiner noted paracervical tenderness, weak grip on the right, and negative Spurling's bilaterally.  The diagnosis was cervicalgia. 

Under the General Rating Formula for Diseases and Injuries of the Spine, VA is instructed to evaluate any associated objective neurologic abnormalities under an appropriate diagnostic code.  The April 2007 VA progress note and March 2008 VA examination included a diagnosis of radiculopathy.  Therefore, an additional medical opinion is required for an adequate determination whether a separate compensable evaluation for neurological symptoms associated with his service- connected neck disability is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the Veteran to obtain the names and addresses of all medical care providers, VA and non-VA, who treated him for his neck disability since February 2010.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for an appropriate VA examination for an opinion as to the current nature and extent of his service-connected neck disability.  The physician should identify all present orthopedic and neurologic manifestations of the service-connected cervicalgia.  All indicated tests and studies, including an EMG if neurologic disorders are found, are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  An explanation should be provided if additional tests or studies are not considered to be necessary.

The examination must be conducted following the protocol in VA's Disability Examination Worksheet for Spine Examinations, revised on April 20, 2009.  In performing range of motion studies, the physician should indicate whether because of body habitus not the result of disease or injury of the spine, the range of motion of the spine in the Veteran should be considered normal for him.  If neurological manifestations are found to be associated with the Veteran's service-connected neck disability, the examiner should describe in detail the extent of such manifestations, including an assessment as to whether such manifestations can be described as mild, moderate, or severe.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

4.  Following completion of all indicated development, the RO should readjudicate the issue on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded the requisite opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


